DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an inner layer” and “an outer layer” must be shown or identified in the drawings or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the “an inner layer” and “an outer layer” are identified as lacking proper antecedent basis in the specification. Appropriate correction is required. 
The amendment filed 6/6/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment Fig. 9b in the replacement drawings is considered new matter because the shape, size, and dimensions of the “swimmer’s cut shape” was not previously described in the originally filed drawings or specification. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 26, 32, 37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0231371 A1 to Sporn (hereinafter “Sporn”) in view of US 2012/0180205 A1 to Herring (hereinafter “Herring”). 
For claim 21,  Sporn discloses a body armor system, comprising: 
a foldable dual pouch having a rectangular shape in planar unfolded view (front and rear portions of vest of fig. 1a), comprising: 
an inner layer (see annotated fig. 1a below).

    PNG
    media_image1.png
    622
    442
    media_image1.png
    Greyscale

	Sporn does not specifically disclose: a window of a transparent or semi-transparent material allowing a user to view the contents behind the window. 
	However, attention is directed to Herring teaching an analogous garment offering ballistic protections (abstract of Herring). Specifically, Herring teaches the inner layer panels of the garment are made of a mesh, a semi-transparent material (paras 0023-0027 of Herring). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the worn garment of Sporn would be modified to comprise an inner layer of a semi-transparent material, as taught by Herring, for providing a wearer a lightweight and breathable material for enhanced cooling and comfort (para 0008).  
Sporn continues to teaches: 
an outer layer connected to the inner layer along left and right edges of the foldable dual pouch (see annotated fig. 1a above); 
Sporn does not specifically disclose a seam disposed mid-section of the foldable dual pouch running between the left and right edges. However, Sporn does disclose a material portion formed as shoulder straps disposed at a mid-section of the pouch and the back section for joining the two front and back portions of a garment, similar to a seam. It would have been obvious to one of ordinary skill in the art before the effective fling date wherein the material portions of the shoulder straps would comprise a seam disposed a the mid-section of the foldable pouch between the left and right edges for purposes of connecting the front and back sections of the vest, as provided by Sporn.  
	Sporn continues to teach:
the seam attaching the inner layer to the outer layer along the seam and forming a fold line (see annotated fig. 1 above wherein the outer layer and the inner layer surfaces are attached and are configured to be folded around the shoulder area at the connecting portion); 
a front pouch extending from the seam and having a front opening along a front edge (front bottom opening 106 of vest 104, see fig. 1a). 
Sporn does not specifically disclose the rear portion of the garment comprises a rear pouch extending from the seam and having a rear opening along a rear edge.  
However, Sporn does teach the protective material can be integrated and designed to fit into the front and back areas as required to compensate for areas of vulnerability (para 0047). It would have been obvious to one of ordinary skill in art before the effective filing date wherein the garment would comprise a rear pouch extending from the seam and having a rear opening along a rear edge to protect to the back portion of the wearer and offering similar protection found on the front of the garment. 

	For claim 26, Sporn, as modified, teaches the body armor system according to claim 21, wherein the outer layer of the front pouch further comprises a spall-absorbing layer disposed thereon (para 0047 of Sporn). 

	For claim 32, Sporn discloses a body armor kit, comprising: 
a foldable dual pouch having a rectangular shape in planar unfolded view (front and rear portions of vest of fig. 1a), the foldable dual pouch comprising: 
an inner layer (See annotated fig. 1a below).

    PNG
    media_image1.png
    622
    442
    media_image1.png
    Greyscale


Sporn does not specifically disclose: a window of a transparent or semi-transparent material allowing a user to view the contents behind the window. 
	However, attention is directed to Herring teaching an analogous garment offering ballistic protections (abstract of Herring). Specifically, Herring teaches the inner layer panels of the garment are made of a mesh, a semi-transparent material (paras 0023-0027 of Herring). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the worn garment of Sporn would be modified to comprise an inner layer of a semi-transparent material, as taught by Herring, for providing a wearer a lightweight and breathable material for enhanced cooling and comfort (para 0008).  
Sporn continues to teaches: 
an outer layer connected to the inner layer along left and right edges of the foldable dual pouch (see annotated fig. 1a above).
Sporn does not specifically disclose a seam disposed mid-section of the foldable dual pouch running between the left and right edges. However, Sporn does disclose a material portion formed as shoulder straps disposed at a mid-section of the pouch and the back section for joining the two front and back portions of a garment, similar to a seam. It would have been obvious to one of ordinary skill in the art before the effective fling date wherein the material portions of the shoulder straps would comprise a seam disposed a the mid-section of the foldable pouch between the left and right edges for purposes of connecting the front and back sections of the vest, as provided by Sporn.  
Sporn continues to teach:
the seam attaching the inner layer to the outer layer along the seam and forming a fold line (see annotated fig. 1 above wherein the outer layer and the inner layer surfaces are attached and are configured to be folded around the shoulder area at the connecting portion);
a front pouch extending from the seam and having a front opening along a front edge (front bottom opening 106 of vest 104, see fig. 1a).  
Sporn does not specifically disclose the rear portion of the garment comprises a rear pouch extending from the seam and having a rear opening along a rear edge.  
However, Sporn does teach the protective material can be integrated and designed to fit into the front and back areas as required to compensate for areas of vulnerability (para 0047). It would have been obvious to one of ordinary skill in art before the effective filing date wherein the garment would comprise a rear pouch extending from the seam and having a rear opening along a rear edge to protect to the back portion of the wearer and offering similar protection found on the front of the garment. 

	For claim 37, Sporn, as modified, teaches the kit according to claim 32, wherein the outer layer of the front pouch further comprises a spall-absorbing layer disposed thereon (para 0047 of Sporn).
For claim 40, Sporn, does not specifically disclose the body armor system according to claim 32, wherein the front pouch and the rear pouch are mirror images of each other about the seam.
However, as explained in the discussion for claim 32 above, the body armor system comprises a similar armored configuration in the front and rear pouches. It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the front pouch and the rear pouch are mirror images of each other about the seam for purposes of providing adequate and similar protection to a user’s front and back torso when worn. 

Claims 22-25, 27, 28, 30, 31, 33-36, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Sporn in view of Herring, and in further view of US 2017/0231371 A1 to Li (hereinafter “Li”). 
For claim 22, Sporn teaches the body armor system according to claim 21, further comprising: 
an armor plate disposed within the front pouch (see fig. 1a and para 0048); 
Sporn does not specifically disclose a hydration bladder disposed within the rear pouch. 
However, attention is directed to Li teaching an analogous body armor system (Abstract of Li). Specifically, Li teaches a container 300 provided with an armored outward facing plane 304 and its hollow body 302 wherein the hollow body retains a liquid storage (para 0064 and figs. 14a-14b). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the protective material located in both the front and rear pouches of Sporn would be modified to each comprise a hollow body for retaining liquid storage, as taught by Li, for purposes of providing the wearer protective garment as well as a source of hydration (see paras 0030-0032 of Li).
The modified Sporn continues to teach the dual pouch folded along the seam with the inner layer folded against itself (see fig. 1a of Spore above wherein the front and back pouches can be configured to be folded against itself along the connecting portion), such that the armor plate is separated from the hydration bladder by the inner layer folded against itself (as modified, the combination armor-hydration bladder in the front pouch of Sporn is separated from the combination armor-hydration bladder in the rear pouch).

	For claim 23, Sporn, as modified, teaches the body armor system according to claim 22, wherein the folded dual pouch with armor plate in front of the hydration bladder is configured to be inserted into a body armor plate carrier within a cavity configured for receiving an armor plate (see fig. 1a of Sporn wherein the front pouch comprises a cavity in the lower portion and wherein the rear pouch of a similar configuration would comprise the armor-hydration bladder combination), such that when the carrier is worn by a user, the hydration bladder is between the user and the armor plate (as modified, the body armor system of Spore comprises the front and rear combination armor-hydration bladders such that the hydration bladders are between the user and the armor material). 

For claim 24, Sporn, as modified, teaches the body armor system according to claim 22, wherein: a shape of the hydration bladder corresponds to a shape of the armor plate; and the hydration bladder is dimensioned so as to be hidden behind the armor plate during use (see discussion of claim 22 above and figs. 14a-14b of Li). 

For claim 25, Sporn does not specifically disclose the body armor system according to claim 22, wherein, the hydration bladder further comprising a hose extending from a port, the hose providing access to fluid disposed within the hydration bladder during use.  
However, attention is again directed to Li teaching an extraction/suction hose is attached to the containers (paras 0035, 0043, and 0049). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the hydration bladder further comprising a hose extending from a port, the hose providing access to fluid disposed within the hydration bladder during use, as taught by Li, for purpose of providing the user with the ability to consume the contents within the container. 

For claim 27, Sporn, as modified, teaches body armor system according to claim 22, further comprising a body armor plate carrier having a front portion with a cavity for receiving an armor plate, the body armor system being disposed within the cavity in the front portion (See fig. 1a of Sporn). 

	For claim 28, Sporn, as modified, teaches the body armor system according to claim 27, wherein the front portion of the body armor plate carrier comprising a bottom opening to access the cavity, wherein the bottom opening is configured to receive the body armor system into the cavity through the bottom opening (see fig. 1a of Sporn)

	For claim 30, Sporn does not specifically disclose the body armor system according to claim 22, wherein a shape of the hydration bladder corresponds to a shape of square armor plate shape. 
	However, Sporn does teach square shaped armored plates 102 received in pouches 108 (see fig. 1a and associated description). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein a shape of the hydration bladder corresponds to a shape of square armor plate shape, as taught by Sporn, for purposes of providing the wearer a specific form of shaped protection, and for providing protection to the front and rear bladders. 

	For claim 31, Sporn, as modified, does teach the body armor system according to claim 22, wherein a shape of the hydration bladder corresponds to a shape of an advanced shooter's cut armor plate shape (see figs. 1a-1b of Sporn). 

	For claim 33, Sporn teaches the kit according to claim 32, further comprising: an armor plate disposed within the front pouch (see fig. 1a and para 0048); 
	Sporn does not specifically disclose a hydration bladder disposed within the rear pouch.
However, attention is directed to Li teaching an analogous body armor system (Abstract of Li). Specifically, Li teaches a container 300 provided with an armored outward facing plane 304 and its hollow body 302 wherein the hollow body retains a liquid storage (para 0064 and figs. 14a-14b). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the protective material located in both the front and rear pouches of Sporn would be modified to each comprise a hollow body for retaining liquid storage, as taught by Li, for purposes of providing the wearer protective garment as well as a source of hydration (see paras 0030-0032 of Li).
	The modified Sporn continues to teach the dual pouch folded along the seam with the inner layer folded against itself (see fig. 1a of Spore above wherein the front and back pouches can be configured to be folded against itself along the connecting portion), such that the armor plate is separated from the hydration bladder by the inner layer folded against itself (as modified, the front combination armor-hydration bladder in the front pouch of Spore is separated from the combination armor-hydration bladder in the rear pouch).

	For claim 34, the modified Sporn teaches the kit according to claim 33, wherein the folded dual pouch with armor plate in front of the hydration bladder is configured to be inserted into a body armor plate carrier within a cavity configured for receiving an armor plate (see fig. 1a of Sporn wherein the front pouch comprises a cavity in the lower portion and wherein the rear pouch of a similar configuration would comprise the armor-hydration bladder combination), such that when the carrier is worn by a user, the hydration bladder is between the user and the armor plate (as modified, the body armor system of Spore comprises the front and rear combination armor-hydration bladders such that the hydration bladders are between the user and the armor material).

	For claim 35,  he kit according to claim 33, wherein: a shape of the hydration bladder corresponds to a shape of the armor plate; and the hydration bladder is dimensioned so as to be hidden behind the armor plate during use (see discussion of claim 22 above and figs. 14a-14b of Li).

	For claim 36, Sporn does not specifically disclose the kit according to claim 33, wherein, the hydration bladder further comprising a hose extending from a port, the hose providing access to fluid disposed within the hydration bladder during use.  
However, attention is again directed to Li teaching an extraction/suction hose is attached to the containers (paras 0035, 0043, and 0049). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the hydration bladder further comprising a hose extending from a port, the hose providing access to fluid disposed within the hydration bladder during use, as taught by Li, for purpose of providing the user with the ability to consume the contents within the container. 

For claim 38, Sporn, as modified, teaches the kit according to claim 33, wherein a shape of the hydration bladder corresponds to an armor plate shape selected from the group consisting of: swimmer's cut, square and advanced shooter's cut (see fig. 1a and paras 0048-0049). 

	For claim 39, Sporn, does not specifically disclose the body armor system according to claim 33, wherein the hydration bladder further comprises a thermal layer configured to reduce an infrared signature of a wearer during use.  
	However, attention is again directed to Li teaching the container is made of food safe material or insulative material (para 0066 of Li). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the hydration bladder further comprises a thermal layer configured to reduce an infrared signature of a wearer during use, for example a container made of insulative material, as taught by Li, for purposes of mitigating warming of the contents within the container/bladder of the modified Sporn. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Sporn in view of Herring and Li, and in further view of US 2016/0169632 A1 to Holtz (hereinafter “Holtz”).
	For claim 29, Sporn does not specifically disclose the body armor system according to claim 22, wherein a shape of the hydration bladder corresponds to a shape of a swimmer armor plate.
	However, attention is directed to Holtz teaching an analogous plate system for personal protection (abstract of Holtz). Specifically, Holtz teaches the profile of the armor plate may comprise a swimmer’s cut (paras 0022, 0026, and 0048). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein a shape of the hydration bladder corresponds to a shape of a swimmer armor plate, as taught by Holtz, for purposes of providing the wearer a specific form of shaped protection, and for providing protection to the front and rear bladders. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732